DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/17/2020, 2/9/2021, 2/17/2021 and 11/8/2021 has been considered as to the merits.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  Claims 1, 16 and 17 each recite the phrase “in a least one wheel” in line 2.  It appears applicant intended to recite - - in at least one wheel - -.  Clarification is required.  Claims not specifically addressed are objected to as being dependent upon an objected base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the perimeter (claim 1, line 10; claim 16; claim 17)
the rotational movement (claim 6, line 5)
the space (claim 9, line 4)
the external surfaces (claim 11, line 2)
the friction (claim 13, line 3; claim 16)
the relative motion (claim 13, line 4; claim 16)
the rotation (claim 16, line 36; claim 17)
the laterally extending locking pins (claim 16, line 40; claim 17)
the first and second assembly (claim 16, line 41; claim 17)
Claim 14 recites the phrase “and release the friction pressure allow that rotating section to rotate” in lines last two lines of the claim.  It appears as if the word - - and - - should be inserted between the words “pressure” and “allow.”  Clarification is required.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to disclose either singly or in obvious combination a mobile patient support comprising a support frame; a lockable pivot mounting and a chair pivotally mounted on the support frame and lockable via the lockable pivot mounting in at least one forward position with respect to the sitting position and at least one rearward position with respect to the setting position, the chair comprising a chair frame, two arm supports and a head support and a plurality of support panels mounted to the frame wherein the support panels are each movable between support and access positions and lockable in the support position to support a patient’s body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Snijders (5,447,356) (note the body supports that are fixed); Rau (EP1550427) (note the forward and rearward positioning of the seat) and Richards (GB2293797).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636